COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 CORAZON LABAO FERRER, AN HEIR                   §
 & ASSIGNEE OF ARTURO LABAO                                     No. 08-04-00200-CV
                                                 §
                    Appellant,                                     Appeal from the
                                                 §
 v.                                                              215th District Court
                                                 §
 NOEMI GUEVARA,                                                of Harris County, Texas
                                                 §
                    Appellee.                                    (TC# 2002-63463)
                                                 §



                         MEMORANDUM OPINION ON REMAND

        Pending before the Court is a agreed upon motion requesting this Court to render

judgment effectuating the parties’ settlement agreement. By their motion, the parties have

reached a settlement agreement resolving all disputes between them, including the matters at

issue in this appeal.

        Rule 42.1 of the Texas Rules of Appellate Procedure authorizes an appellate court to

dispose of an appeal pursuant to an agreement of the parties. TEX .R.APP .P. 42.1(a)(2). The

Court may render judgment effectuating the parties’ agreement, set aside (vacate) the trial court’s

judgment and remand the case to the trial court for rendition of judgment in accordance with the

agreement, or abate the appeal and permit proceedings in the trial court to effectuate the

agreement. TEX .R.APP .P. 42.1(a)(2).

        The parties have agreed that this Court should render judgment effectuating the parties’

agreement. Accordingly, the joint motion to dispose of the appeal in accordance with the parties’
agreement is granted. We render judgment that the medical expenses award be subject to a

$1,088,842.89 remittitur resulting in a medical expenses award of $20,326.53. Appellant is

awarded $125,000 for pain and mental anguish. Appellant will receive $29,673.47 for agreed

interest and court costs. Our mandate will issue ten days from the date of this opinion and

judgment.


August 14, 2008
                                             DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.




                                               -2-